Citation Nr: 1516633	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 315	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to a higher initial rating for right knee patellofemoral pain syndrome, rated as noncompensably disabling prior to May 4, 2013 and as 
10-percent disabling since.

2.  Entitlement to a higher initial rating for left knee patellofemoral pain syndrome, rated as noncompensably disabling prior to May 4, 2013 and as 10-percent disabling since.

3.  Entitlement to an initial rating higher than 10 percent for restrictive airway disease.

4.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to March 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2013 Substantive Appeal, the Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for September 16, 2013, and he was provided notice of the hearing in July 2013.  A week before the hearing, however, he withdrew this request in accordance with 38 C.F.R. § 20.704(e) (2014).  The Board, therefore, is proceeding with consideration of his claims.

In February 2015, the Veteran filed a supplemental claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.  But this additional claim has not been adjudicated in the first instance by the RO as the Agency of Original Jurisdiction (AOJ), so the Board does not have jurisdiction over this additional claim, therefore is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's right knee patellofemoral pain syndrome most nearly approximates flexion limited to 120 degrees or better and full extension without frequent episodes of locking and effusion into the joint. 

2.  Since May 4, 2013, his right knee patellofemoral pain syndrome additionally has involved slight subluxation. 

3.  Throughout the claims period, his left knee patellofemoral pain syndrome most nearly approximates flexion limited to 123 degrees or better and full extension without frequent episodes of locking and effusion into the joint. 

4.  Since May 4, 2013, his left knee patellofemoral pain syndrome additionally has involved slight subluxation.

5.  He has a Forced Expiratory Volume in one second (FEV-1) of 82 percent predicted and a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 82.9 percent.

6.  He does not have a ratable bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  For the period prior to May 4, 2013, the criteria are not met for an initial compensable rating for the patellofemoral pain syndrome of the right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2014).

2.  Since May 4, 2013, the criteria are not met for a rating higher than 10 percent for the patellofemoral pain syndrome of the right knee.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63.

3.  For the period prior to May 4, 2013, the criteria are not met for an initial compensable rating for the patellofemoral pain syndrome of the left knee.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63.

4.  Since May 4, 2013, the criteria are not met for a rating higher than 10 percent for the patellofemoral pain syndrome of the left knee.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63.

5.  The criteria are not met for an initial rating higher than 10 percent for the restrictive airway disease.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6843.  

6.  A ratable bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for service connection for hearing loss, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2010 letter.  He also received notice regarding the "downstream" disability-rating and effective-date elements of the claim in that December 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims for increased ratings, the Veteran initiated appeals regarding the initial disability evaluations assigned following awards of service connection for his bilateral knee disability and restrictive airway disease.  The underlying claims for service connection for these disabilities therefore have been substantiated, indeed proven, and the filing of a Notice of Disagreement (NOD) as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  That is to say, VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claims because the initial intended purpose of the notice has been served inasmuch as the claims as they arose in their initial context have been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claims, the provisions of 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103, require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided a Supplemental SOC (SSOC), together citing the statutes and regulations governing the ratings of these disabilities and containing discussion of the reasons or bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these downstream initial-rating claims.  The May 2013 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran thus was informed of what was needed to obtain all schedular ratings above the initial evaluations assigned.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  There is no such obligation if no reasonable possibility the assistance will help substantiate the claim.

To this end, VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided VA examinations in response to his claims for increased ratings and service connection.

The Board consequently finds that VA has complied with the VCAA's notification and assistance requirements.  

Increased-Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This compensates the Veteran for times since the effective date of his award when his disability has been more severe than at others.  Indeed, for this reason, he already has a "staged rating" for his bilateral knee disability since he had 0 percent (so noncompensable) ratings prior to May 4, 2013, and has had 10 percent ratings since.


Bilateral (Right and Left) Knee Disability

Service connection for patellofemoral pain syndrome of the right and left knees was awarded in the January 2012 rating decision that is at issue in this appeal.  An initial noncompensable evaluation was assigned for each knee, retroactively effective from July 14, 2010 for the right knee and retroactively effective from November 12, 2010 for the left knee.  Higher 10 percent evaluations for each knee were granted in a more recent May 2013 rating decision, with both increases effective May 4, 2013.  The Veteran contends that even greater ratings are warranted as his knee disabilities cause pain and impact his ability to stand and walk at work.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a service-connected disability, so an increase in rating during the pendency of an appeal does not abrogate the pending appeal unless the Veteran receives the highest possible rating or indicates he is content with the greater rating he received, even if not the maximum possible rating).

The Board will first discuss the diagnostic codes pertaining to limitation of motion of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees (extension to flexion).  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested bilateral noncompensable limitation of motion that most nearly approximates full extension (0 degrees) and flexion to 120 degrees or better.  Range of motion was most restricted at the October 2011 VA examination when flexion of the right knee was measured to 120 degrees and flexion of the left knee was measured to 123 degrees.  Extension was bilaterally full to 0 degrees.  The Veteran did not experience pain during range of motion testing and there was no additional loss of motion during repeat testing.  Similar findings were made at the most recent VA examination in May 2013, when bilateral knee motion was full to 140 degrees of flexion and 0 degrees of extension.  Again, there was no additional loss of movement with repetitive testing and no complaints of pain during testing. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Even with consideration of the DeLuca factors, however, it is clear that the Veteran's bilateral knee disability manifests flexion that is limited, at most, to 120 degrees on the right and 123 degrees on the left with bilateral extension to 0 degrees (so entirely normal or full).  Repeat testing has never resulted in additional loss of motion and there are no subjective or objective indications of pain during testing.  The October 2011 and May 2013 VA contract examiners both determined that there was no loss of function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Board therefore finds that the Veteran's knees manifested noncompensable limitation of motion under Diagnostic Codes 5260 and 5261.

As the Veteran's loss of motion is noncompensable, the Board must consider whether increased evaluations are warranted based on arthritis during the period prior to May 4, 2013.  Under Diagnostic Code 5003 for degenerative arthritis (and Diagnostic Code 5010 for osteoarthritis), a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But, here, the record is unremarkable for evidence of arthritis of the knees.  X-rays performed in October 2011 and May 2013 were normal without any indication of joint space narrowing or other suggestions of arthritis.  Thus, the Veteran's right and left knee disabilities are properly rated as noncompensably disabling based on limitation of motion, even recognizing that the provisions of § 4.59 (concerning arthritis) are to be considered even when, as here, there is not a showing of arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  When the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The Board will next address whether increased ratings are warranted at any time during the claims period based on instability or subluxation of the knees.  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Prior to May 4, 2013, the record does not establish the presence of instability or subluxation of either knee.  The Veteran reported a history of his knees giving way during his October 2011 VA contract examination, but stability testing of both knees was grossly normal.  It is not until the May 2013 VA contract examination that the record documents objective evidence of subluxation.  At that time, the examiner noted the presence of bilateral subluxation characterized as slight.  The Board finds that the competent medical evidence of record, specifically the findings of the October 2011 and May 2013 VA contract examiners, establishes the presence of subluxation of the knees that is no more than slight from May 4, 2013, onwards.  

The Board has additionally considered whether there is any other schedular basis for granting higher ratings, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran also has not demonstrated knee ankylosis or impairment of the tibia and fibula, so Diagnostic Codes 5256 and 5262 are not for application.  Because the Veteran continues to have substantial range of motion in his knees, even accepting that it is less than normal, so not optimal, it cannot be said his knees are ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  There is no such indication here.

In sum, the Veteran's right and left knee disabilities each warrant initial noncompensable ratings during the period prior to May 4, 2013, and separate 10 percent evaluations for slight subluxation thereafter.  The claims for increased ratings therefore are denied. 

Restrictive Airway Disease

Service connection for restrictive airway disease was awarded in the January 2012 rating decision on appeal with an initial 10 percent evaluation assigned effective July 14, 2010.  The Veteran contends that a higher initial rating is warranted as his symptoms, including difficulty breathing, are more severe than contemplated by the current rating.  

The Veteran's restrictive airway disease is rated as 10-percent disabling by analogy to Diagnostic Code 6843 pertaining to a traumatic chest wall defect under the General Rating Formula for Restrictive Lung Disease.  The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) provides that FEV-1 of 71- to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100-percent disabling.  38 C.F.R. § 4.97. 

A Pulmonary Function Test (PFT) is used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episode of acute respiratory failure and (iv) when outpatient oxygen therapy was required. 38 C.F.R. § 4.96 also provides that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there is an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  The evaluation should be based upon the post-bronchodilator studies unless those are poorer than the pre-bronchodilator results.  In that case, the pre-bronchodilator values should be used for rating purposes. When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  Finally, 38 C.F.R. § 4.96 provides that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 

After review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's restrictive airway disease at any time during the claims period.  He was provided VA contract examinations and PFTs in October 2011, May 2013, and December 2014, but none of the testing indicated results consistent with a higher evaluation under the general rating formula.  His most severe FEV-1 was recorded at the December 2014 examination when it was measured as 82 percent predicted.  FEV-1/FVC was most limited at the October 2011 VA contract examination when it measured to 82.9 percent predicted.  These findings clearly do not most nearly approximate an increased rating to 30 percent under the general rating formula.  The Board notes that DLCO (SB) testing was not performed during the contract examinations, but the May 2013 and December 2014 examination reports explain that DLCO testing was not indicated for the Veteran's condition.  The Board also has considered the Veteran's statements regarding his impairment of lung function, including wheezing and his use of intermittent inhalational bronchodilator therapy, but finds that the objective medical evidence is more probative regarding the severity of his service-connected airway disease since predicated on the results of actual testing (PFT, etc.) of his respiratory or functional capacity.  

In sum, the record does not establish the presence of PFT findings that are consistent with an increased rating at any time throughout the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His knee disabilities are manifested by symptoms such as decreased range of motion and slight instability/subluxation, and his lung disease has caused a slight restriction of his lung function.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate his disabilities.  

In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As his conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for a TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, however, the record is unremarkable for indication the Veteran is unemployable owing to the service-connected disabilities for which he is requesting higher ratings in this appeal.  He is not in receipt of Social Security disability benefits and has continued to work throughout the claims period.  There is no medical evidence that his knee and respiratory disabilities have rendered him unable to perform his work duties or have resulted in unemployability.  The ratings for these disabilities concede they have some impact on his occupational functioning.  38 C.F.R. §§ 4.1, 4.15.  Therefore, remand of a claim for a TDIU is not necessary as there is no evidence of unemployability due to the service-connected knee and respiratory disabilities.


Service-Connection Claim

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during his active duty service.  He served in Southwest Asia in Iraq and Afghanistan and reports being exposed to loud weapons and equipment noise through his duties as a construction engineer in a combat engineer unit.  Service connection may be granted for a disability resulting from a disease or an injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Hearing loss will be considered a ratable disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  It is not required that a Veteran have had sufficient hearing loss during his service, or even within a year of his discharge if of the sensorineural variety, to satisfy the threshold minimum requirements of § 3.385 to be considered a ratable disability.  He does, however, have to have sufficient hearing loss presently (that is, at least at some point since the filing of his claim) to satisfy the requirements of this VA regulation and, in turn, have a disability that is ratable, so long as there additionally is evidence linking this current hearing loss to his service as opposed to other ("intercurrent") causes.  See Hensley.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here, though, after review of the complete record, the Board finds that evidence is against a finding that there is a current bilateral hearing loss disability that is ratable.


The Veteran's service treatment records (STRs) include some findings pertaining to his ears.  His hearing was examined twice during his active duty service - in December 2005 and January 2007.  In December 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
30
15
25
LEFT
45
45
35
20
25

The January 2007 audiogram, conducted two months before the Veteran's separation from active duty service, showed pure tone thresholds, in decibels, as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0
LEFT
0
5
10
0
5

These more recent results indicate normal hearing for VA purposes under 38 C.F.R. § 3.385.  When compared to the December 2005 audiogram, the January 2007 audiogram demonstrates a significant threshold shift towards improved hearing.  Although the December 2005 audiogram indicates hearing loss of sufficient severity for a ratable VA disability, the Board points out that an 
in-service diagnosis of hearing loss cannot serve to establish the presence of a current disability.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  The Veteran's claim for service connection was received in November 2010 and, thus, the results of the December 2005 audiogram cannot serve to establish a current hearing loss disability that is ratable, particularly given the less favorable results of the more recent January 2007 hearing evaluation.

The post-service medical evidence of record also does not establish a ratable hearing loss disability for VA compensation purposes.  In July 2007, four months after his separation from active duty, the Veteran was provided an audiogram as part of an Army Reserves retention examination.  The results were substantially similar to those recorded in January 2007 during his service.  He was also provided a VA contract audiological examination even more recently in October 2011, specifically in response to his claim for service connection.  On that additional occasion, pure tone thresholds, in decibels, were as follows:




Hz



500
1000
2000
3000
4000
RIGHT
15
15
25
20
15
LEFT
15
25
30
20
15

Speech discrimination testing indicated word recognition of 100 percent bilaterally.  The contract examiner concluded the Veteran did not have a hearing loss disability.  

The Veteran contends otherwise.  Lay statements can establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Determining whether a Veteran meets the threshold minimum requirements of § 3.385 to have a ratable hearing loss disability is based on the results of objective testing (namely, an audiogram and Maryland CNC speech discrimination), so this is not the type of "simple condition" situation where lay evidence will suffice.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  This determination of whether lay, versus medical, evidence is required is fact specific, so on a case-by-case basis and entirely dependent on the type of condition being claimed.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

In this case, the Board finds that the Veteran is not competent to diagnose the presence of a ratable hearing loss disability in accordance with 38 C.F.R. § 3.385.  He is competent to identify and explain the symptoms that he observes and experiences, such as a decrease in hearing acuity and difficulty hearing under certain circumstances, but the disability on appeal requires more than a report of decreased hearing acuity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain objective and quantitative levels.  The Board therefore finds that the Veteran is not competent to diagnose himself with a ratable hearing loss disability for VA compensation purposes. 

In sum, the evidence is against a finding of any current disability due to service.  Although there is some evidence of hearing loss during service, the December 2005 audiogram cannot serve to establish a current hearing loss disability.  The Veteran's hearing also improved during service and post-service testing, including a VA contract examination, establishes that he does not have a ratable hearing loss disability for VA compensation purposes.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule does not apply and the claim consequently must be denied.


ORDER

Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee during the period prior to May 4, 2013 is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee during the period beginning May 4, 2013 is denied.   

Entitlement to an initial compensable rating for patellofemoral pain syndrome of the left knee during the period prior to May 4, 2013 is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee during the period beginning May 4, 2013 is denied.   

Entitlement to an initial rating in excess of 10 percent for restrictive airway disease is denied.

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


